DETAILED ACTION

The applicant amended claims 1, 12, and 20 in the amendment received on 12-21-2021.

The claims 1-14, and 17-22 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12-21-2021 have been fully considered but they are not persuasive.

A.  Applicant's argument with respect to claims 1-14, and 17-22, has misconstrued the examiner's position regarding generating, by the first boundary node, an encapsulated message based on the message, wherein generating the encapsulated message further comprises including a metric representing a cost of reachability from the first boundary node to the source and a first proxy address of the first boundary node in the encapsulated message.  Kotalwar teaches generating, by the first boundary node, an encapsulated message based on the message, wherein generating the encapsulated message further comprises including a metric representing a cost of reachability from the first boundary node to the source and a first proxy address of the first boundary node in the encapsulated message, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0039 and 0040 teaches encapsulating or tunneling being done by the boundary node, section 0034 and 0045 teaches address; section 0036 teaches cost; section 0072 teaches the encapsulation header includes the entropy field which teaches cost of reachability since that field is used for transmitting cost information). Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant further argues that based on their reading of the reference they don’t see a cost even though it is clearly pointed out in the reference in the rejection above.  To that point a reference may be relied upon for all that it would have 
“The fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). “The question under 35 U.S.C. §103 is not merely what the references expressly teach, but what they would have suggested to one of ordinary skill in the art at the time the claimed invention was made.” In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).  Thus, Kotalwar in view of Li still meet the scope of the limitations as currently claimed.

A.  Applicant's argument with respect to claims 1-14, and 17-22, has misconstrued the examiner's position regarding forwarding, by the first boundary node, the encapsulated message through the first domain to at least one second boundary node bordering the first domain and a third domain.  Kotalwar teaches forwarding, by the first boundary node, the encapsulated message through the first domain to at least one second boundary node bordering the first domain and a third domain, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0023 teaches forwarding; see figure 1 which teaches a third domain; clearly as is taught in the first figure the   Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant further argues that based on their reading of the reference they don’t see a forwarding even though it is clearly pointed expressed in the reference in the rejection above and is pointed out by the applicant themselves.  To that point a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
  Finally the figures in the reference clearly show forwarding messages thru three clearly delineated networks as seen in figure 1.  Thus, Kotalwar in view of Li still meet the scope of the limitations as currently claimed.
C. Applicant similarly argues that the references don’t teach Li teaches wherein the cost of reachability comprises a number of hops, a network delay, a number of domains, and a travel time from the each boundary nodes to the source. However, based on the same counter arguments listed above the references would have made clear to one of ordinary skill in the art based on the section listed in the rejection and based on broadest reasonable interpretation, the above limitation.  One of ordinary skill in the art would be well informed based on the reference of a database to store cost of rechability data including hops, delay, domains, travel time, latency … ect. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, 

D.  In response to applicant's argument that the combination of references do not teach claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) in view of Li et al. (US 20150215235 A1).

With respect to claim 1, Kotalwar teaches receiving, at a first boundary node bordering a first domain, a message from outside the first domain, wherein the message is associated with a source and a group for a multicast, (i.e.,section 0004 teaches multicast group of a multicast source; fig. 1 teaches boundary node).  Kotalwar teaches wherein the first domain comprises a bit indexed explicit replication (BEIR) domain, and wherein the first boundary node is bordering both the BEIR domain and a second domain comprising a first protocol independent multicast (PIM) domain, (i.e., fig. 1 teaches multiple PIM domains bordering a BIER domain). Kotalwar teaches generating, by the first boundary node, an encapsulated message based on the message, wherein generating the encapsulated message further comprises including a metric representing a cost of reachability from the first boundary node to the source and a first proxy address of the first boundary node in the encapsulated message, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0039 and 0040 teaches encapsulating or tunneling being done by the boundary node, section 0034 and 0045 teaches address; section 0036 teaches cost; section 0072 teaches the encapsulation header includes the entropy field which teaches cost of reachability since that field is used for transmitting cost information).  Kotalwar teaches forwarding, by the first boundary node, the encapsulated message through the first domain to at least one second boundary node bordering the first domain and a third domain, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0023 teaches forwarding; see figure 1 which teaches a third domain; clearly as is taught in the first figure the BIER domain is bordered by two PIM domains identical to the claimed subject matter as well as the applicants submitted drawings Fig. 1A.  Furthermore the sections regarding the figure 1 of the reference particularly section 0023 make it clear that the message is to be forwarded thru the bier domain to a third domain which is also PIM.).  Kotalwar teaches triggering, by the first boundary node, the at least one second boundary node to decapsulate the encapsulated message for forwarding out of the first domain; and triggering, by the first boundary node, the at least one secondary boundary node to store a record comprising the metric representing the cost of reachability of the first boundary node to the source, and the first proxy address on the at least one second boundary node from the encapsulated message, (i.e., section 0018 teaches BBR or BIER Boarder Routers or boundary nodes see figure 1; section 0043 teaches decapsulate; section 0039 and 0040 teaches encapsulating or tunneling, section 0034 and 0045 teaches address; section 0036 teaches cost). Kotalwar teaches wherein each of the first boundary node and the at least one second boundary node store the cost of reachability from the first boundary node and the at least one second boundary node to the source, (i.e., section 0034 teaches cost data; section 0086 teaches storing cooperating elements including associated data).  Li teaches wherein the cost of reachability comprises a number of hops, a network delay, a number of domains, and a travel time from the each boundary nodes to the source, (i.e., section 0053 teaches number of hops, delay, domains, travel time… etc.) in order to improve utilization efficiency and link reliability in multi-domain network (abstract).  Therefore, based on Kotalwar in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 2, Kotalwar teaches the at least one second boundary node is bordering the third domain comprising another PIM domain, (i.e., fig. 1 teaches multiple PIM domains bordering a BIER domain).

With respect to claim 3, Kotalwar teaches wherein the second domain and the third domain are the same domain, (i.e., fig. 1 teaches multiple egress points to the same domain being PIM).

With respect to claim 4, Kotalwar teaches wherein the second domain includes a plurality of sub- domains passed by a path from the first boundary node to the source, and the cost of the first boundary node is a summation of costs associated with segments of the path through the plurality of sub-domains to the source, (i.e., section 0018 teaches sub-domains).

With respect to claim 8, Kotalwar teaches wherein the first boundary node is directly connected to the source, (i.e., section 0038 teaches source connected to BIER boundary node).

 further comprising triggering the at least one second boundary node to store at least one group source hold time obtained from the message, (i.e., section 0070 teaches timer and prune).

With respect to claim 11, Kotalwar teaches generating a second encapsulated message based on a second message received by the first boundary node from outside the first domain, wherein the second message is associated with the source and the group, (i.e., section 0039 and 0040 teaches encapsulating or tunneling, section 0034 and 0045 teaches address; section 0036 teaches cost).  Kotalwar teaches forwarding the second encapsulated message through the first domain to the at least one second boundary node, (i.e., section 0023 teaches forwarding; see figure 1). Kotalwar teaches triggering the at least one second boundary node to determine whether or not the at least one group source hold time has expired; triggering the at least one second boundary node to update the metric in accordance with a determination that the at least one group source hold time has not expired, (i.e., section 0070 teaches timer and prune). Kotalwar teaches triggering the second boundary node to remove the record in accordance with a determination that the group source hold time has expired, (i.e., section 0070 teaches timer and prune).



With respect to claim 13, Kotalwar teaches wherein the message is an internet group management protocol (IGMP) join message, (i.e., section 0020 teaches IGMP).

With respect to claim 14, Kotalwar teaches wherein the message is associated with any-source multicast (ASM), (i.e., section 0081 teaches ASM).

With respect to claim 18, Kotalwar teaches wherein the message is a PIM join message, (i.e., section 0014 teaches join message).

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are similar to the limitations of claim 11.  Kotalwar further teaches triggering the at least one second boundary node to store at least one group source hold time obtained from the message, (i.e., section 0070 teaches timer and prune).  Therefore, the limitations of claim 21 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 22, Kotalwar teaches wherein the third domain comprises another PIM domain, (i.e., fig. 1 teaches multiple PIM domains bordering a BIER domain).


Claims 5-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) ) in view of Li et al. (US 20150215235 A1) in view of Wijnands et al.( “Multicast Using Bit Index Explicit Replication", Internet Draft, February 2015, Expires Aug. 6, 2015).

With respect to claim 5, Kotalwar and Li disclose the claimed subject matter as discussed above except wherein the message is a PIM flooding mechanism (PFM) source active message comprising a PFM message originator address and a group source hold time.  However, Wijnands teaches wherein the message is a PIM flooding mechanism (PFM) source active message comprising a PFM message originator address and a group source hold time, (i.e., section 3.3 teaches a PFM message and Hold time) in order to implement a protocol independent multicast (abstract).  Therefore, based on Kotalwar in view of Li in view of Wijnands, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wijnands to the system of Kotalwar and Li in order to implement a protocol independent multicast.

 wherein the encapsulated message includes a border proxy Type Length Value (TLV) representing the first proxy address, (i.e., section 0035 teaches TLV).

With respect to claim 7, Kotalwar teaches wherein decapsulating the encapsulated message includes replacing the first proxy address of the first boundary node in the border proxy TLV with at least one second proxy address of the at least one second boundary node, (i.e., section 0035 teaches TLV; section 0043 teaches decapsulate).

With respect to claim 17, Kotalwar and Li disclose the claimed subject matter as discussed above except wherein the first boundary node maintains the stored records in response to receiving PFM messages and the first boundary node also maintains a PFM cache storing information derived from the PFM messages.  However, Wijnands teaches wherein the first boundary node maintains the stored records in response to receiving PFM messages and the first boundary node also maintains a PFM cache storing information derived from the PFM messages, (i.e., section 3.3 teaches a PFM message and Hold time) in order to implement a protocol independent multicast (abstract).  Therefore, based on Kotalwar in view of Li in view of Wijnands, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) ) in view of Li et al. (US 20150215235 A1) in view of Manur et al. (US20170093689 A1).

With respect to claim 9, Kotalwar teaches wherein the encapsulated message does not include a border proxy TLV representing the first proxy address, (i.e., section 0035 teaches TLV). Kotalwar and Li disclose the claimed subject matter as discussed above except the first proxy address stored on the at least one second boundary node is NULL.  However, Manur teaches the first proxy address stored on the at least one second boundary node is NULL, (i.e., section 0005 teaches NULL address) in order to process multicast stream data associated with a multicast stream (abstract).  Therefore, based on Kotalwar in view of Li in view of Manur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Manur to the system of Kotalwar and Li in order to process multicast stream data associated with a multicast stream.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kotalwar et al. (US 20190097944 A1) ) in view of Li et al. (US 20150215235 A1) in view of . 

With respect to claim 19, Kotalwar teaches wherein selecting the at least one second boundary node from the one or more boundary nodes bordering the first domain, includes for a source of the at least one source, (i.e., fig. 1 teaches boundary node).   Kotalwar and Li disclose the claimed subject matter as discussed above except determining whether or not in the stored records, a proxy address associated with the source and the group is NULL; in accordance with a determination that no proxy address associated with the source and the group is NULL, comparing metrics in the stored records to select the at least one second boundary node; and in accordance with a determination that the proxy address associated with the source and the group is NULL.  However, Manur teaches determining whether or not in the stored records, a proxy address associated with the source and the group is NULL; in accordance with a determination that no proxy address associated with the source and the group is NULL, comparing metrics in the stored records to select the at least one second boundary node; and in accordance with a determination that the proxy address associated with the source and the group is NULL, (i.e., section 0005 teaches  Kotalwar, Li and Manur disclose the claimed subject matter as discussed above except retrieving a PFM originator address associated with the source and the group from a PFM cache, and selecting a node corresponding to the PFM originator address as the at least one second boundary node.  However, Wijnands retrieving a PFM originator address associated with the source and the group from a PFM cache, and selecting a node corresponding to the PFM originator address as the at least one second boundary node, (i.e., section 3.3 teaches a PFM message and Hold time) in order to implement a protocol independent multicast (abstract).  Therefore, based on Kotalwar in view of Li in view of Manur and further in view of Wijnands, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wijnands to the system of Kotalwar, Li and Manur in order to implement a protocol independent multicast.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Wijnands et al. “RFC 8296 Encapsulation for Bit Index Explicit Replication (BIER) in MPLS and Non-MPLS Networks” January 2018 ISSN: 2070-1721.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447                   

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447